Citation Nr: 1135384	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability (pseudofolliculitis).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1975, and subsequent National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for pseudofolliculitis.   

2.  Evidence received since the February 2003 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for pseudofolliculitis.  

3.  The Veteran is competent to report having experienced tinnitus since service. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 2003 decision that denied a claim for entitlement to service connection for pseudofolliculitis, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010).

2.  Tinnitus was incurred in, or aggravated by, active service 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in February 2009, VA informed him of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial for entitlement to service connection for pseudofolliculitis.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), photographs, VA and private examination and treatment records, "buddy statements", and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003

Legal criteria 
New and material evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  New and Material Evidence
Pseudofolliculitis

Historically, the appellant's claim for entitlement to service connection for a skin disability (also noted to be pseudofolliculitis) was denied by an RO in February 1990, October 2002, and February 2003.  The Veteran did not appeal the decisions and the February 2003 is the last final decision on the issue.  In a claim received in November 2008, the Veteran requested that his claim for entitlement to service connection be reopened.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial includes the Veteran's STRs.  The STRs reflect that in June 1973 the Veteran was seen for evaluation and possible dermatology consult for his face.  He was given a "no shaving chit" and shaving instructions.  An October 1973 STR reflects "possible shaving irritation, [rule out] pseudofolliculitis".

A March 1974 STR reflects that the Veteran had a history of shaving irritation, which had cleared for several months but was returning.  It was noted to be moderate pseudofolliculitis and "should be well controlled [with] infrequent shaving and topical steroids."  Another March 1974 STR reflects that the Veteran was requesting a "no-shaving chit."

An August 1974 STR reflects that the Veteran had pseudofolliculitis and acne vulgaris.  He was given a pseudofolliculitis permit for 60 days which noted that shaving is detrimental to the health of the Veteran.  Hair growth on the face was to be restricted to the medically affected area and was to be kept trimmed as close to the skin surface as possible.  

A September 1974 STR reflects skin tags were removed.  

A December 1989 VA examination report reflects that the Veteran reported that his skin became irritated and sore beginning in boot camp in January 1973.  He noted that he was treated until the present time and that he takes antibiotics and uses special soap.  The report reflects that the Veteran's face, upon clinical examination, had numerous hyperkeratotic papules, particularly in the hair growing areas of the face.  There were also several papules and pustules noted on the upper forehead and on the chest as well.  The assessment was diffuse folliculitis, type dermatitis, related to shaving.  It was noted that his condition was currently moderately active, and that the Veteran was taking oral tetracycline and topical creams with some control.  

A December 2001 record reflects the Veteran was seen for a return visits with recurrence of  acute flare up of folliculitis in the parietal area with an episode of oozing and bleeding.  Upon observation and examination, it was noted that he had crusty plaque with blood - dried up on the right parietal area with matted hair and a similar plaque on the left parietal area.  A January 2002 record reflects that the Veteran was seen for a follow up visit with healing crusty plaque on the right parietal area which was 1.5 cm.  He had a history of acne keloidalis.  He had second diagnosis of pseudofolliculitis barbae which was fair and under control.

Private medical correspondence dated in July 2002 reflects that the Veteran suffers from a chronic skin condition.  He underwent excision of acne keloidalis occipitalis in April 2002.  No unusual or excessive bleeding was noted.  

Evidence of record since the last final denial

The following evidence has been added to the record since the last final denial:

A "buddy statement" from D.W., dated in February 2009 states "[t]hroughout my time with [the Veteran] during our time at Camp Pendleton [the Veteran] has had a severe problem with shaving.  

A "buddy statement" from S.B., dated in February 2009 states that S.B. was "fully aware of the fact that [the Veteran] did not shave" in service.

Photographs identified as the Veteran in service.

A medical record dated in December 2008 notes that the Veteran had perifolliculitis capitis.  It was noted that the Veteran was "here for extensive scarring but all is quiescent.  Two irritated papules on the left cheek and the left eyelid removed per patient comfort, with treat with tazorac."  A follow up note reflects that the removed substance was benign.  The left temple removed substance was noted to be a cyst.  The left cheek removed substance was noted to be a skin tag.  

The Veteran testified at the January 2011 Travel Board hearing that his skin condition began in 1973 in service and that he was given shaving profiles.  (The Board notes that a "shaving profile" would excuse the Veteran from having to shave his beard area for a certain period of time.)  The Veteran testified that his problem in service has continued to the present day. 


Old and new evidence of record considered as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim.  Historically, the Veteran's claim was denied because the Veteran's skin condition was related to the nature of the growth of his facial hair and the act of shaving.  The RO found that the Veteran did not have a permanent aggravation of a skin condition in service, or that the condition continued after service when the Veteran discontinued shaving.  In addition, it was noted that the discharge examination did not show a skin condition.  The Veteran's claim was subsequently denied in 2002 and 2004 because new and material evidence to reopen had not been received.  

The statements from D.W. and S.B. are new as they were not previously of record; however, they are not material.  Both statements reflect that the Veteran had shaving problems in service.  Such evidence, in the form of the Veteran's STRs, was in the claims file at the time of the last final denial.  Thus, the statements are redundant. 

The photographs are new as they were not previously of record; however, they are not material.  The photograph purportedly shows the Veteran in service.  As noted above, there was evidence of the Veteran's facial skin condition in service, in the form of his STRs.  Thus, the photograph is redundant of the STRs. 

Medical records dated in December 2008 are new as they were not previously of record; however, they are not material.  The records reflect that the Veteran had  perifolliculitis capitis.  It was noted that he had scarring, but all was quiescent.  The two papules removed were noted to be a cyst and a skin tag.  The record does not reflect continuity of symptomatology of the same disability since service or an opinion that the Veteran had a skin disability causally related to active service.   

Although the above mentioned evidence pertains to the Veteran's skin, none of it provides new and material evidence of continuity of symptomatology of the same disability since service, or that the Veteran has a current disability causally related to active service.

The Veteran's testimony at the Travel Board hearing is not material.  The Board acknowledges that for purposes of reopening a claim, statements are presumed credible.  However, in the present case, the Veteran's statements are merely cumulative of prior statements and evidence of record and do not add any new and material evidence.  His testimony that his skin condition began in service in 1973 is cumulative of the June and October 1973 and August 1974 STRs which reflect that he was seen for a dermatology evaluation and given a "no shaving chit" or pseudofolliculitis permit or profile and shaving instructions.  The Veteran's statement that he has had the problem since service, is cumulative of December 1989 VA medical record which reflects that the Veteran reported continued care of his skin disability since service.  Although the time period since service is now longer than previously reported, it does not provide any new and material evidence of continuity of symptomatology since service.  

In order to reopen the previously denied claim, VA would need to receive a clinical nexus opinion indicating that the Veteran's current disability is causally related to active service, or additional evidence, other than the Veteran's redundant statements, that indicates continuity of symtomatology since service.  

The Board finds that none of the additional evidence raises a possibility of substantiating the claim.  The Veteran has not provided new and material evidence with regard to this required element for entitlement to service connection, continuity of symptomatology since service, or a nexus opinion that the Veteran's current disability or symptomatology may be causally related to his in-service complaints.  The newly received documents are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a skin disability of pseudofolliculitis is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Tinnitus

The Veteran avers that he has tinnitus as a result of active service; specifically, he avers that he was exposed to acoustic trauma as a cook for an artillery unit.  The Veteran's DD 214 reflects that he was a cook with the U.S. Marine Corps.  He was noted to have received the Sharpshooter Badge.  The Board finds that exposure to some acoustic trauma in service is consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).  The Veteran's STRs are negative for  complaints of tinnitus and the report of medical examination  for separation purposes reflects normal ears.  

There is no clinical evidence of record that the Veteran has complained of, or sought treatment for tinnitus.  However, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g.,  experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the  Board finds that the Veteran is competent to report that he has experienced tinnitus since service.  The Veteran asserted, under oath, at the Travel Board hearing that his tinnitus began in service and has continued to the present time.  (See Board hearing transcript page 10.)  As the evidence of record does not contradict the Veteran's assertions and as the Veteran is competent to attest to his symptoms, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus was incurred in service.  As such, the Board will grant service connection for tinnitus. 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability (pseudofolliculitis), the appeal is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran avers that he is entitled to service connection for bilateral hearing loss disability.  Pursuant to McLendon v. Nicholson, 20 Vet. App.79, 81 (2006), VA has an obligation to obtain an examination for a Veteran when there is1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  In the present case, the Veteran is competent to attest to factual matters of which he has first- hand knowledge such as difficulty hearing.  Moreover, he is competent to attest to acoustic trauma in service, and continuity of symptomatology.  He is not, however, competent to diagnose hearing loss disability for VA purposes.  

Based on the foregoing, the Board finds that a VA examination and opinion is warranted.  The examiner should consider the entire claims file, to include the Veteran's STRs which reflect audiology results in January 1973, August 1973, September 1973, May 1974, and January 1975.  The examiner should consider the Veteran's military occupational specialty, as well as the August 1973 STR which reflects that he was issued ear plugs.  In addition, the examiner should consider, if applicable, the Veteran's motorcycle use (See VA Form 119, dated in August 1977), and his post-service occupations as may be explained by the Veteran and as noted in the January 1990 VA examination report of record.  The examiner should discuss any evidence of a significant shift in thresholds from induction to discharge, and if so, an interpretation of any such shift.

The Veteran testified that he had trouble passing hearing tests in 1975 when employed at his first job with VA after separation from service.  He further testified that he has had his ears examined every two years for work as a truck driver.  The Board finds that VA should attempt to obtain any such records.  

In addition, a National Guard (NGB) Form 22 reflects that the Veteran had Marine Corps Reserve service from January 75 to September 1976, and National Guard service from September 1976 to September 1977.  The Board finds that VA should attempt to obtain any pertinent medical records from such service.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received hearing loss and/or ear treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include his employment physicals as a VA employee and truck driver.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  Associate all received documents, if any, with the claims file.

2.  Contact the California Army National Guard Adjutant General and appropriate U.S. Marine Corp Reserve facility and attempt to obtain any medical records from the Veteran's service.  Associate all received documents, if any, with the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to determine the extent and etiology of the Veteran's hearing loss.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability causally related to his military service.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.

The examiner should consider the entire claims file, to include the Veteran's STRs which reflect audiology results in January 1973, August 1973, September 1973, May 1974, and January 1975.  The examiner should consider the Veteran's military occupational specialty, as well as the August 1973 STR which reflects that he was issued ear plugs.  In addition, the examiner should consider, if pertinent, the Veteran's motorcycle use, if any (See VA Form 119, dated in August 1977), and his post-service occupations as may be explained by the Veteran and as noted in the January 1990 VA examination report of record.  The examiner should discuss any evidence of a significant shift in thresholds from induction to discharge, and if so, an interpretation of any such shift.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss disability, with consideration of all additional received evidence.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


